Motion by plaintiff to consolidate his appeal from an order denying his motion for summary judgment with defendant’s appeal from an order denying its motion to dismiss the complaint for failure to prosecute the action. Motion denied, with leave to renew after the appeals have been perfected. Motion by plaintiff to dispense with the printing of the record and his brief on his appeal, denied. Motion by plaintiff to dispense with the printing of his brief as respondent on defendant’s appeal, granted. Plaintiff may submit a typewritten brief, and he is directed to file six copies thereof and to serve one copy on the defendant. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.